

Exhibit 10.2


REALPAGE, INC.
2020 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the RealPage, Inc. 2020
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (the “Award Agreement”), which includes the
Notice of Restricted Stock Grant (the “Notice of Grant”), Terms and Conditions
of Restricted Stock Grant attached hereto as Exhibit A, and all appendices and
exhibits attached thereto.
NOTICE OF RESTRICTED STOCK GRANT
Participant Name:                                
You have been granted an Award of Restricted Stock, subject to the terms and
conditions of the Plan and this Award Agreement, as follows:
Grant Number:                                
Date of Grant:                                    
Total Number of Shares Granted:                        


Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
[INSERT APPLICABLE VESTING SCHEDULE]


By Participant’s signature and the signature of the representative of RealPage,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Grant, attached hereto as Exhibit A, all of which are made a
part of this document. Participant acknowledges receipt of a copy of the Plan.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and this Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Award Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.




-1-
    

--------------------------------------------------------------------------------











PARTICIPANT:    REALPAGE, INC.






_____________________________ _____________________________
Signature By






_____________________________ _____________________________
Print Name Title










Residence Address:




_____________________________




_____________________________




































    -2-

--------------------------------------------------------------------------------





EXHIBIT A


TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Restricted Stock. The Company hereby grants to the individual named
in the Notice of Grant (“Participant”) under the Plan an Award of Shares of
Restricted Stock, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 20(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan will prevail.
2.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this Award Agreement,
be delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder, with full
power of substitution, as Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including without
limitation stock powers, which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon, subject to the limitations of Section 8(g) of the
Plan.
(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
    -3-

--------------------------------------------------------------------------------



otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Shares
of Restricted Stock scheduled to vest on a certain date or upon the occurrence
of a certain condition will not vest in Participant in accordance with any of
the provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.
5.Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
    -4-

--------------------------------------------------------------------------------



7.Tax Obligations
(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary to which Participant is providing
services (together, the “Service Recipients”), the ultimate liability for any
tax and/or social insurance liability obligations and requirements in connection
with the Shares of Restricted Stock, including, without limitation, all federal,
state, and local taxes (including the Participant’s Federal Insurance
Contributions Act (FICA) obligation) that are required to be withheld by any
Service Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (collectively,
the “Tax Obligations”), is and remains Participant’s sole responsibility and may
exceed the amount actually withheld by the applicable Service Recipient(s).
Participant further acknowledges no Service Recipient (A) makes any
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Shares of Restricted Stock, including, but
not limited to, the grant, vesting, release from escrow, subsequent sale of
Shares acquired pursuant to this Award Agreement or the receipt of any dividends
or other distributions, and (B) makes any commitment to and is under any
obligation to structure the terms of the grant or any aspect of the Award of
Restricted Stock to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the applicable Service Recipient(s)
(or former employer, as applicable) may be required to withhold or account for
Tax Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares.
Participant understands that Section 83 of the Code taxes as ordinary income the
difference between the purchase price, if any, for the Shares and the Fair
Market Value of the Shares as of each vesting date.


(b) Tax Withholding. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of all Tax Obligations. Prior to
vesting of the Restricted Stock, Participant will pay or make adequate
arrangements satisfactory to the Service Recipient to satisfy all Tax
Obligations. Pursuant to such procedures as the Administrator may specify from
time to time, the Company and/or the Employer shall withhold the amount required
to be withheld for the payment of Tax Obligations. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit or require Participant to satisfy such Tax Obligations, in
whole or in part (without limitation), if permissible by applicable local law,
by (i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable Shares having a fair market value equal to the minimum statutory
amount that is required to be withheld or such greater amount as the
Administrator may determine if such amount would not result in adverse financial
accounting consequences, as the Administrator determines in its sole discretion,
(iii) withholding the amount of such Tax Obligations from Participant’s wages or
other cash compensation paid to
    -5-

--------------------------------------------------------------------------------



Participant by the Company and/or the Service Recipient, (iv) delivering to the
Company already vested and owned Shares having a fair market value equal to such
Tax Obligations, or (v) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the minimum
statutory amount that is required to be withheld or such greater amount as the
Administrator may determine if such amount would not result in adverse financial
accounting consequences, as the Administrator determines in its sole discretion.
To the extent determined appropriate by the Company in its discretion, it will
have the right (but not the obligation) to satisfy any Tax Obligations by
reducing the number of Shares otherwise deliverable to Participant. If
Participant fails to make satisfactory arrangements for the payment of such Tax
Obligations hereunder at the time any applicable Shares of Restricted Stock
otherwise are scheduled to vest pursuant to Sections 3 or 4, or at the time of
another taxable event, Participant will permanently forfeit such Shares of
Restricted Stock and any right to receive Shares thereunder and such Shares of
Restricted Stock will be returned to the Company at no cost to the Company.
Participant acknowledges and agrees that the Company may refuse to deliver the
Shares if such Tax Obligations are not delivered at the time they are due.


(c)Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant or the Escrow Agent.
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE
RECIPIENT AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT OR ENGAGEMENT AS A SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF ANY SERVICE RECIPIENT TO
    -6-

--------------------------------------------------------------------------------



TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, Chief Legal Officer at
RealPage, Inc., 2201 Lakeside Blvd., Richardson, TX 75082, or at such other
address as the Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
12.Participant Covenants.
(a)Non-Competition/Non-Interference with Customers and Licensees. 1
(i)Participant hereby agrees that, during the term of Participant’s status as a
Service Provider and for a period of one (1) year thereafter (the “Restricted
Period”) (other than on behalf of the Company or its affiliates), Participant
shall not in any way, directly or indirectly, perform work in the Restricted
Area for or on behalf of a Competing Business that in any way relates to, or is
similar to, the work Participant has performed for the Company.
(ii)During the Restricted Period, Participant further agrees not to (i) other
than on behalf of the Company or its affiliates, call upon, solicit, respond to,
advise or otherwise do or attempt to do business with any then-existing or Past
customer or licensee of the Company, or any affiliate of the Company, that
Participant worked with, called upon, solicited, responded to, advised, or
otherwise had business-related communications or dealings with, or received
Company Confidential Information about, or (ii) solicit, induce, recruit or
encourage any then-existing or Past customer or licensee of the Company or any
affiliate, that Participant worked with, solicited, had business-related
communications with, or received Company Confidential Information about, to
limit, curtail, or stop doing business with the Company or any affiliate, or
(iii) attempt to divert business directed to the Company or any affiliate by
such then-existing or Past customer or licensee to any other person or entity,
or (iv) assist, cooperate or encourage any third party to do any of the
foregoing.

1 Not included for California or Massachusetts residents.
    -7-

--------------------------------------------------------------------------------



(iii)"Past" customer or "Past" licensee shall mean any former customer or
licensee of the Company or any affiliate within one (1) year of their having
ceased to be a customer or licensee of the Company or any affiliate.
(iv)“Competing Business” shall mean the business of developing, designing,
publishing, marketing, offering, licensing, selling, providing, maintaining or
distributing software, databases, or other products or services (“products or
services”) that are competitive with products or services offered by the Company
or its affiliates for license, purchase or use by property owners, managers,
investors, lenders, brokers, applicants, tenants, consumers or other persons or
entities in connection with or related in any manner to the real estate
industry. Such products or services include, without limitation, products or
services used in connection with the management or operation (including but not
limited to marketing, pricing, screening, leasing, maintaining, accounting, or
billing) of, ownership of, investment in, research or analysis regarding,
leasing or living in, or use or enjoyment of, real estate properties or assets,
including without limitation multifamily housing, single family housing,
multi-tenant facilities, commercial real estate properties, or vacation rental
properties, or the units at any of such properties, or other real estate
property types or market segments that are served from time to time by the
Company or its affiliates. Without limiting the foregoing, products and services
shall include software used in screening potential tenants, performing property
management or accounting functions, providing pricing information or performing
market research, communicating via the Internet with applicants, residents,
service providers, suppliers or advertising providers, facilitating or providing
billing, payments and cash management services, providing services that
facilitate payments among providers and users of real estate properties or
facilities, providing systems to control costs, providing energy management or
convergent billing services and utility management or infrastructure services,
producing, soliciting or assisting with the solicitation of insurance products
or services or developing and providing other risk mitigation systems, or
developing, marketing or selling single family or a multi-tenant vendor network
solution, providing data center services, outsourced information technology or
business process services specifically designed for or marketed for use by
owners or managers of real property and related facilities. Without limiting the
foregoing, “Competing Business” specifically includes, but is not limited to,
the companies [INSERT SPECIFICALLY IDENTIFIED COMPETITORS], and any of their
respective affiliates, successors and assigns.
(v)“Restricted Area” shall mean each and every market or geographic area
anywhere in the world in which the Company or its affiliates conduct business
that Participant supported or in which Participant worked or provided services
on behalf of the Company or its affiliates while a Service Provider.
(vi)“Company Confidential Information” shall mean all information, regardless of
its form or format, about the Company, its customers and employees that is not
readily accessible to the public and not a matter of common knowledge in the
Company’s business trade or industry and that is disclosed to or learned by
Participant as
    -8-

--------------------------------------------------------------------------------



a direct or indirect consequence of or through Participant’s employment or
engagement with the Company, about the Company, its parents, subsidiaries or
affiliates, including without limitation the Company’s technical knowledge and
business operations, including, by way of illustration, the Company’s existing
and contemplated products, trade secrets, formulas, patents, models,
compilations, information relating to software programs, source codes or object
codes, computer systems, computer systems analyses, testing results, flow charts
and designs, product specifications and documentation, user documentation
business and financial methods or practices, plans, pricing, marketing,
merchandising and selling techniques, plans, strategies and information,
customer lists, supplier and service lists, confidential information relating to
the Company’s policy and/or business strategy, or any of its executives,
clients, agents or suppliers, sales plans, sales records, sales literature,
customer files, research and development projects or plans, sales or licensing
terms and conditions, consulting sources, procedure or policy manuals, legal
matters, financial statements, financing methods, financial projections, and the
terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions.
(b)Non-Interference with Employees. Participant hereby agrees, during the
Restricted Period, not to, either directly or indirectly, solicit, induce,
recruit or encourage any employee of the Company or any affiliate that
Participant worked with, had business-related communications with, or received
Company Confidential Information about, to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage or take away
such employees of the Company or any affiliate, either for Participant or for
any other person or entity, or otherwise hire as an employee or a consultant,
for Participant or any other person or entity, any such employee of the Company
or any affiliate.
(c)Non-Interference with Business Relationships. Participant hereby agrees that
during the Restricted Period Participant shall not, directly or indirectly, take
away or interfere with any contractual relationships or business relationships
between the Company and any of the technology or distribution companies with
whom the Company or any affiliate has strategic relationships, that Participant
worked with, had business-related communications with, or received Company
Confidential Information about.
(d)Non-Disparagement. Participant hereby agrees that during the Restricted
Period Participant shall not disparage either orally or in writing the Company
or any affiliate, their products or services, or their officers, directors, or
employees. Notwithstanding the foregoing, this paragraph does not prohibit
Participant from communicating with other Company personnel while Participant is
a Service Provider, from discussing terms or conditions of employment while
Participant is an employee of the Company or affiliate, or from disclosing
information about unlawful acts in the workplace.
(e)Injunctive Relief. Participant recognizes and agrees that the injury the
Company will suffer in the event of a breach of this Section 12 may cause the
Company irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 12 by
Participant, or any attempted or threatened breach,
    -9-

--------------------------------------------------------------------------------



Participant agrees that the Company, without limiting any legal or equitable
remedies available to it, may be entitled to equitable relief by preliminary and
permanent injunction or otherwise, without the necessity of posting any bond or
undertaking, against Participant and/or the business enterprise with which
Participant may have become associated, from any court of competent
jurisdiction.
(f)Reasonableness of Restrictions. Participant understands and acknowledges that
Company would not have granted Restricted Stock to Participant without
Participant’s agreement to comply with the covenants set forth in Section 12
hereof. Participant expressly acknowledges and agrees that the covenants and
restrictive agreements contained in this Award Agreement are reasonable as to
scope, location, and duration and that the observation thereof will not cause
Participant undue hardship or unreasonably interfere with Participant’s ability
to earn a livelihood and practice Participant’s present skills and trades.
Participant has consulted with legal counsel of Participant’s selection
regarding the meaning of such covenants and restrictions, which have been
explained to Participant’s satisfaction.
(g)Remedies. In the event of a breach of the covenants contained in Section 12
hereof, the periods provided in Section 12 shall be tolled (i.e., such periods
shall not run during a breach of any of these covenants) during the time of such
violation, and Participant agrees that the Company shall be entitled to and a
court may order an extension of time of the Restricted Period commensurate with
the period of Participant’s breach. In the event of such a breach, Participant
further agrees that (a) any and all proceeds, funds, payments and proprietary
interests, of every kind and description, arising from, or attributable to, such
breach shall be the sole and exclusive property of the Company and (b) the
Company shall be entitled to recover any additional actual damages incurred as a
result of such breach.
(h)Legal Construction. The parties hereto further agree that if at any time it
shall be determined that the restrictions contained in Section 12 are
unreasonable as to scope, time, and/or area, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Award Agreement for
such period of time, scope, and within such area as may be determined to be
reasonable by such court. It is the intent of the parties hereto that the
provisions hereof be enforceable to the fullest extent permitted by applicable
law. Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise expressly requires.
(i)Attorneys’ Fees. If any action at law or in equity, including any action for
declaratory or injunctive relief, is brought to enforce or interpret the
provisions of this Section 12, the Company shall be entitled to recover
reasonable attorneys’ fees from Participant, should Company prevail in whole or
in part therein, which fees may be set by the court in the trial of such action,
or may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief which may be awarded.
13.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or
    -10-

--------------------------------------------------------------------------------



provisions, nor prevent that party from thereafter enforcing each and every
other provision of this Award Agreement. The rights granted both parties herein
are cumulative and shall not constitute a waiver of either party’s right to
assert all other legal remedies available to it under the circumstances.
14.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
15.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or non-U.S. law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) or the Escrow
Holder hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. Subject to the terms of the Award Agreement and the
Plan, the Company shall not be required to issue any certificate or certificates
for Shares hereunder prior to the lapse of such reasonable period of time
following the Date of Grant of the Shares of Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
16.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock
awarded under the Plan or future Restricted Stock that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
    -11-

--------------------------------------------------------------------------------



18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
19.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock.
20.Forfeiture Events. Participant acknowledges and agrees that if Participant
engages in Acts Harmful to the Interest of the Company (as defined herein)
during the Restricted Period (whether before or after termination of status as a
Service Provider), as determined by the Administrator, then, to the extent
permitted by applicable law, (i) Participant will (A) immediately forfeit any
right to the Shares of Restricted Stock issued under this Award Agreement,
whether vested or unvested, and shall, within three (3) business days after
receiving a written demand therefor from the Company, return and surrender to
the Company for cancellation all Shares of Restricted Stock of the Company
received by Participant pursuant to this Award Agreement, and (B) immediately
forfeit any right to, and shall, within three (3) business days after receiving
a written demand therefor from the Company, pay to the Company—either directly
or, at the Company’s discretion, through a payroll deduction from any amounts
owed by the Company to Participant—a cash payment equal to the value of all
proceeds received by Participant within six (6) months before or after the date
of the termination of Participant’s status as a Service Provider from the sale
of any Shares of the Restricted Stock originally acquired by Participant
pursuant to this Award of Restricted Stock. If a payroll deduction is
insufficient to pay the Company the value of all such proceeds received by
Participant, then Participant shall be required to make a cash payment to the
Company in the amount of any deficiency.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) accepting employment with or serving in any other capacity for
any business entity that is in competition with the Company; (b) Participant’s
breach of any of the covenants set forth in Section 12 above; or (c) disclosing
or using any Company Confidential Information without Company authorization
under circumstances that are injurious to the Company.
21.Liability for Certain Disclosures. Participant shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law. Participant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if
    -12-

--------------------------------------------------------------------------------



such filing is made under seal. Participant is further notified that if
Participant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Participant may disclose the Company's trade secrets
to Participant’s attorney and use the trade secret information in the court
proceeding if Participant: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.
22.Governing Law; Venue; Severability. This Award Agreement is governed by the
[GOVERNING LAW VARIES BASED ON LOCATION OF EMPLOYEE]. For purposes of litigating
any dispute that arises under this Award of Restricted Stock or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of
[JURISDICTION VARIES BASED ON LOCATION OF EMPLOYEE]. In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, the remaining provisions of this Award
Agreement shall continue in full force and effect.
23.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
24.Country Addendum. [INSERT COUNTRY ADDENDUM, IF APPLICABLE.]




    -13-